11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Christopher Lee McCarty,                     * From the 244th District Court
                                               of Ector County,
                                               Trial Court No. C-20-0637-CR.

Vs. No. 11-21-00128-CR                       * December 15, 2022

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to reflect that Christopher Lee McCarty
pled “GUILTY” to the offense of evading arrest or detention with a vehicle. As
modified, we affirm the judgment of the trial court.